DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US-10979212-B2 (hereinafter “Pat-212”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of Pat-212.

Per claim 1 (independent): 
Claim 1 of Pat-212 recites all the claimed limitations of claim 1.
Claims / App Language 
Pat-212 Language
1
A method for processing a data record including encrypted and decrypted data, the method comprising: 

receiving a data record comprising ciphertext and plaintext blocks; 

determining whether each block in the data record is a ciphertext block or a plaintext block;

upon determining a block is a ciphertext block:

storing the determined ciphertext block into a ciphertext record; 

decrypting the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and

storing the decrypted plaintext block in a plaintext record; 

upon determining a block is a plaintext block:

storing the determined plaintext block into the plaintext record; 

encrypting the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and

storing the encrypted ciphertext block in the ciphertext record; 

authenticating the data record by passing each block of the ciphertext record to an authentication scheme; and

outputting the plaintext record to a destination application.
1
A method for processing a data record including encrypted and decrypted data, the method comprising:

receiving a data record comprising ciphertext blocks and plaintext blocks;

determining whether each block in the data record is a ciphertext block or a
plaintext block;

upon determining a block is a ciphertext block:

storing the determined ciphertext block into a ciphertext record consisting of encrypted ciphertext blocks;

decrypting the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and

storing the decrypted plaintext block into a plaintext record separate from the ciphertext record and consisting of decrypted plaintext blocks;

upon determining a block is a plaintext block:

storing the determined plaintext block into the plaintext record; 

encrypting the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and 

storing the encrypted ciphertext block into the ciphertext record; 

authenticating the data record by passing each block of the ciphertext record to an authentication scheme; and

outputting the plaintext record to a destination application.



Per claim 8 (independent): 
Claim 8 of Pat-212 recites all the claimed limitations of claim 8.
Claims / App Language 
Pat-212 Language
8
An apparatus for decrypting and authenticating a data record including encrypted and decrypted data comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:

receive a data record comprising ciphertext and plaintext blocks; 

determine whether each block in the data record is a ciphertext block or a plaintext block;

upon determining a block is a ciphertext block:

store the determined ciphertext block into a ciphertext record;

decrypt the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and

store the decrypted plaintext block in a plaintext record; 

upon determining a block is a plaintext block:

store the determined plaintext block into the plaintext record; 

encrypt the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and

store the encrypted ciphertext block in the ciphertext record; 

authenticate the data record by passing each block of the ciphertext record to an authentication scheme; and

output the plaintext record to a destination application.
8
An apparatus for decrypting and authenticating a data record
including encrypted and decrypted data comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:

receive a data record comprising ciphertext and plaintext blocks;

determine whether each block in the data record is a ciphertext block or a plaintext block;

upon determining a block is a ciphertext block:

store the determined ciphertext block into a ciphertext record consisting of encrypted ciphertext blocks;

decrypt the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and

store the decrypted plaintext block into a plaintext record separate from the ciphertext record and consisting of decrypted plaintext blocks;

upon determining a block is a plaintext block:

store the determined plaintext block into the plaintext record; 

encrypt the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and

store the encrypted ciphertext block into the ciphertext record; 

authenticate the data record by passing each block of the ciphertext record to an authentication scheme; and

output the plaintext record to a destination application.



Per claim 15 (independent): 
Claim 15 of Pat-212 recites all the claimed limitations of claim 15.
Claims / App Language 
Pat-212 Language
15
A non-transitory computer-readable storage medium for decrypting and authenticating a data record including encrypted and decrypted data, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause an apparatus to at least:

receive a data record comprising ciphertext and plaintext blocks;

determine whether each block in the data record is a ciphertext block or a plaintext block;

upon determining a block is a ciphertext block:

store the determined ciphertext block into a ciphertext record; 

decrypt the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and

store the decrypted plaintext block in a plaintext record; 

upon determining a block is a plaintext block:

store the determined plaintext block into the plaintext record; 

encrypt the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and

store the encrypted ciphertext block in the ciphertext record; 

authenticate the data record by passing each block of the ciphertext record to an authentication scheme; and

output the plaintext record to a destination application.
15
A non-transitory computer-readable storage medium for decrypting and authenticating a data record including encrypted and decrypted data, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause 
an apparatus to at least:

receive a data record comprising ciphertext and plaintext blocks;

determine whether each block in the data record is a ciphertext block or a plaintext block;

upon determining a block is a ciphertext block:

store the determined ciphertext block into a ciphertext record consisting of encrypted ciphertext blocks; 

decrypt the determined ciphertext block into a plaintext block utilizing a decryption algorithm; and 

store the decrypted plaintext block into a plaintext record separate from the ciphertext record and consisting of decrypted plaintext blocks;

upon determining a block is a plaintext block:

store the determined plaintext block into the plaintext record;

encrypt the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and 

store the encrypted ciphertext block into the ciphertext record; 

authenticate the data record by passing each block of the ciphertext record to an authentication scheme; and

output the plaintext record to a destination application.



Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting (NSDP) rejection, and would be allowable if the NSDP rejection is overcome.
Regarding claim 1, the prior art of record (Rose et al., US-20040039908-A1 (hereinafter “ROSE ‘908") in view of Murray, US-20160277373-A1 (hereinafter “Murray ‘373")) does not disclose “determining whether each block in the data record is a ciphertext block or a plaintext block;
…
upon determining a block is a plaintext block: 
storing the determined plaintext block into the plaintext record;
encrypting the determined plaintext block into a ciphertext block utilizing an encryption algorithm; and storing the encrypted ciphertext block in the ciphertext record” 
in the recited context. 
Rather, ROSE ‘908 teaches that a plurality of plaintext blocks divided from data can be identified to be encrypted according to a mode operation, where the mode operation is for encrypting the plurality of plaintext blocks excluding the set of designated blocks and authenticating all of the plurality of plaintext blocks, which are to be transmitted to a receiver side. In the receiver side, a received data record is to be identified whether they are encrypted or decrypted since this system supports the partial encryption with message integrity mode (PEMI) mode, but ROSE ‘908 is silent about the encrypting the determined plaintext block on the receiver side and storing the plaintext block into the plaintext record that is to be used for transferring them to an application. To this, Murray ‘373 recites that a ciphertext block encrypted from a plaintext block is authenticated using the GHASH function in order to verify the integrity of the encrypted block, so the citations of this reference is not related to the above features.
For the reasons described above, the prior art of record does not disclose, with respect to claims 8 and 15, features corresponding to those of claim 1 in the respective context(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499